Case 1:19-cv-01443-JGK Document 1-1 Filed 02/14/19 Page 1 of 9




           EXHIBIT A
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 2       Case 1:19-cv-01443-JGK Document 1-1 Filed 02/14/19 Page 2 of 9NYSCEF: 10/25/2018
                                                                            RECEIVED




            SUPREME COURT OF THE STATE OF NEW YORK
            COUNTY OF NEW YORK
            ---------------------------------------------------------------------x
            JESENA SOLIMAN, on behalf of herself
                                                                                     Index No.:
            and all others similarly situated,

                                               Plaintiffs,
                                                                                     COMPLAINT
                              -against-

            PLS CHECK CASHERS OF NEW YORK, INC.,

                                                Defendant.
            ---------------------------------------------------------------------x

                    Plaintiff JESENA SOLIMAN (“Plaintiff”), on behalf of herself and all others similarly

            situated, brings this action for damages and other legal and equitable relief against Defendant

            PLS CHECK CASHERS OF NEW YORK, INC. (“Defendant”), upon personal knowledge as to

            herself and upon information and belief as to others, for violations of the New York State Labor

            Law (“NYLL”), the New York Code of Rules and Regulations (“NYCRR”), The New York

            Wage Theft Prevention Act, and any other causes of action that can be inferred from the facts set

            forth herein:

                                                               PARTIES

                   1.        Plaintiff is a citizen of New York State and resides in Bronx County, New York.

                   2.        Plaintiff was throughout her entire employment with Defendant, a covered, non-

            exempt employee within the meaning of the NYLL. As such, Plaintiff was, and is, entitled to be

            paid in full for all hours worked.

                   3.        Upon information and belief, Defendant PLS Check Cashers of New York, Inc. is

            a domestic corporation organized pursuant to the laws of the State of New York with locations

            throughout New York State.




                                                                     1
This is a copy of a pleading filed electronically pursuant to New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                          1 of   8
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 2       Case 1:19-cv-01443-JGK Document 1-1 Filed 02/14/19 Page 3 of 9NYSCEF: 10/25/2018
                                                                            RECEIVED




                   4.       Defendant employed Plaintiff at Defendant’s locations in Bronx, New York and

            New York, New York.

                   5.       Defendant and maintained control, oversight, and direction over Plaintiff in

            regards to timekeeping, payroll, and other employment practices, and functioned as an employer

            pursuant to the NYLL.

                   6.       Plaintiff was employed by Defendant as a cashier/teller from approximately

            August 15, 2016 through present.

                   7.       Plaintiff’s rate of pay was $10 per hour in 2016, the applicable minimum wage for

            a large employer in New York City.

                   8.       Plaintiff’s rate of pay was $11 per hour in 2017, the applicable minimum wage for

            a large employer in New York City.

                   9.       Plaintiff’s rate of pay was $13 per hour in 2018, the applicable minimum wage

            for a large employer in New York City.

                   10.      Plaintiff worked approximately five to six days per week with shifts lasting from

            eight to ten hours.

                   11.      Defendant is considered a large employer, having at least 11 or more employees

            during the duration of Plaintiff’s employment.

                   12.      Defendant is not a restaurant.

                   13.      Defendant is not a hotel.

                   14.      Defendant is not employer in the Hospitality Industry, but rather, owns and

            operates check cashing facilities.

                   15.      Defendant, by virtue of its ownership, management, and control over the wages

            and work of Plaintiff, is considered an employer under the NYLL §190(3).



                                                             2
This is a copy of a pleading filed electronically pursuant to New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                          2 of   8
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                  INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 2      Case 1:19-cv-01443-JGK Document 1-1 Filed 02/14/19 Page 4 of 9NYSCEF: 10/25/2018
                                                                           RECEIVED




                                                CLASS ALLEGATIONS

                   16.     Plaintiff brings this action on behalf of herself and all other similarly situated non-

            exempt hourly paid employees of Defendant in the State of New York at any time during the

            period commencing six years prior to the filing of this action and continuing until such further

            date as the practices complained of are discontinued (the “Class Period”).

                   17.     This action is properly maintainable as a class action pursuant to Article 9 of the

            New York Civil Practice Law and Rules. Plaintiff brings this action on her own behalf and as a

            class consisting of:

                           All current and former employees who worked for Defendant in the
                           State of New York during the Class Period who were paid at or
                           below the minimum wage and who were required as a condition of
                           their employment to wear uniforms; were not offered laundering
                           services for the required uniforms; and were not provided uniform
                           maintenance pay or reimbursement; (collectively the “Class”).

                   18.     Hereinafter, members of the class will be referred to as “Class Plaintiffs," or the

            “Class.”

                   19.     The Class is so numerous that joinder of all members is impracticable. Although

            the precise number of such persons is presently unknown to the Plaintiff, and calculation of such

            number would require facts in the sole control of Defendant, upon information and belief the size

            of the Class is believed to be in excess of 100 individuals. In addition, the names of all potential

            members of the Class are not known.

                   20.     A class action is superior to other available methods for the fair and efficient

            adjudication of this controversy.

                   21.     There is no conflict between Plaintiff and any other member of the Class.




                                                              3
This is a copy of a pleading filed electronically pursuant to New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                          3 of   8
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                    INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 2       Case 1:19-cv-01443-JGK Document 1-1 Filed 02/14/19 Page 5 of 9NYSCEF: 10/25/2018
                                                                            RECEIVED




                   22.       The questions of law and fact common to the Class predominate over any

            questions affecting only individual members. These questions of law and fact include, but are not

            limited to, the following:

                          a. whether Plaintiffs were required to wear uniforms;

                          b. whether Defendant failed to reimburse Class Plaintiffs for business expenses

                             borne for the benefit and convenience of the Defendant including the laundering

                             of said uniforms;

                          c. whether Plaintiff and Class Plaintiffs were required to purchase additional

                             uniforms and were not reimbursed by Defendant; and

                          d. whether Defendant laundered or offered to launder the required uniforms.

                   23.       The claims of Plaintiff are typical to the claims of the Class because they are all

            current or former employees of Defendant who sustained damages, including underpayment of

            wages as a result of Defendant’s common compensation policies and practices. The defenses that

            Defendant is likely to assert against the Plaintiff’s claims are typical of the defenses that

            Defendant is likely to assert against the Class.

                   24.       Plaintiff and her counsel will fairly and adequately protect the interests of the

            Class. The Plaintiff has retained counsel experienced in complex wage and hour class action

            litigation.

                   25.       A class action is superior to other available methods for the fair and efficient

            adjudication of this controversy. Plaintiff and the Class members lack the financial resources to

            adequately prosecute separate lawsuits against Defendant. A class action will also prevent

            unduly duplicative litigation resulting from inconsistent judgments pertaining to the Defendant’s

            policies.



                                                               4
This is a copy of a pleading filed electronically pursuant to New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                          4 of   8
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                  INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 2    Case 1:19-cv-01443-JGK Document 1-1 Filed 02/14/19 Page 6 of 9NYSCEF: 10/25/2018
                                                                         RECEIVED




                                                           FACTS

                   26.      All of the below factual allegations are, upon information and belief, consistent

            among Plaintiff and all members of the Class.

                   27.      All of the alleged violations by Defendant of the NYLL and supporting New York

            State Department of Labor Regulations were knowing or intentional.

                   28.      Plaintiff’s duties were to perform labor in furtherance of Defendant’s business.

                   29.      Plaintiff had no authority to hire employees, fire employees, suspend employees,

            discipline employees, and/or discretion or independent judgment regarding matters of

            significance.

                   30.      At her time of hire, Plaintiff was provided one uniform. The uniform consisted of

            a shirt emblazoned with Defendant’s logo. At no time was Plaintiff ever given additional articles

            of the uniform.

                   31.      Approximately two weeks into Plaintiff’s employment, she was provided with 3

            additional uniforms, however, Plaintiff was required to return the first uniform provided by

            Defendant.

                   32.      Plaintiff was required by Defendant to wear this uniform every shift.

                   33.      Plaintiff did, in fact, wear the uniform every shift.

                   34.      On average, Plaintiff worked approximately five to six days per week.

                   35.      Defendant failed to supply sufficient articles of uniform clothing consistent with

            the average number of days per week worked by Plaintiff.

                   36.      Defendant did not launder Plaintiff’s required uniforms, nor did Defendant offer

            to launder the required uniforms.




                                                               5
This is a copy of a pleading filed electronically pursuant to New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                          5 of   8
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                 INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 2      Case 1:19-cv-01443-JGK Document 1-1 Filed 02/14/19 Page 7 of 9NYSCEF: 10/25/2018
                                                                           RECEIVED




                     37.   Plaintiff’s uniform was issued by Defendant to him for the express benefit of

            Defendant and it was a condition of her employment to wear it in a clean condition during each

            shift.

                     38.   Plaintiff’s uniform required daily washing.

                     39.   Plaintiff did wash each uniform prior to the start of her shift.

                     40.   Defendant never paid any uniform maintenance pay or reimbursement for the cost

            of maintaining uniforms.

                     41.   Plaintiff routinely spent time off-the-clock and money to clean and maintain her

            uniform consistent with the uniform appearance standards Defendant required.

                     42.   Plaintiff was entitled to reimbursement or additional pay for time spent off the

            clock and money spent in laundering and maintained Defendant’s uniform.

                     43.   This pattern of conduct was continuous throughout Plaintiff’s employment.

                     44.   Defendant’s unlawful conduct has been widespread, repeated, and consistent.

                            AS AND FOR A FIRST CAUSE OF ACTION ON BEHALF
                                      OF PLAINTIFF AND THE CLASS
                                   For Violation of the New York Labor Law

                     45.   Plaintiff alleges and re-alleges all of the other paragraphs contained herein.

                     46.   Defendant required Plaintiff and the Class to wear a uniform consisting of a shirt

            emblazoned with Defendant’s logo for each of shift worked.

                     47.   Defendant only provided Plaintiff and the Class with one to three uniforms each

            despite each them working five or more days per week.

                     48.   Defendant failed to supply sufficient articles of uniform clothing consistent with

            the average number of days per week worked by Plaintiff and the Class.




                                                              6
This is a copy of a pleading filed electronically pursuant to New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                          6 of   8
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                   INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 2          Case 1:19-cv-01443-JGK Document 1-1 Filed 02/14/19 Page 8 of 9NYSCEF: 10/25/2018
                                                                               RECEIVED




                     49.       Defendant did not launder Plaintiff or the Class’s required uniforms, nor did

            Defendant offer to launder them.

                     50.       Plaintiff and the Class’s uniforms were issued by Defendant for the express

            benefit of Defendant and it was a condition of their employment to wear them during each shift.

                     51.       Defendant never paid any uniform maintenance pay or reimbursement for the cost

            of maintaining uniforms.

                     52.       Plaintiff and the Class routinely spent time off-the-clock and money to clean and

            maintain their uniforms consistent with the uniform appearance standards Defendant required.

                     53.       Defendant’s conduct is in violation of Article 19 of the New York Labor Law and

            its supporting regulations, including the Minimum Wage Order for Miscellaneous Industries and

            Occupations 12 N.Y.C.R.R. Part 142.

                     54.       All liquidated damages deemed punitive under CPLR 901 are hereby waived.

                                                    PRAYER FOR RELIEF

                      WHEREFORE, Plaintiff, individually and on behalf of all Class Plaintiffs, demands

            judgment against Defendant as follows:

                      1.       Certification as a class as described herein pursuant to CPLR Article 9 and

            appointing Plaintiff as representative of the Class and Plaintiff’s counsel as lead counsel for the

            class;

                      2.       A jury trial on these issues to determine liability and damages;

                      3.       Preliminary and permanent injunctions against Defendant and its officers, owners,

            agents, successors, employees, representatives, and any and all persons acting in concert with

            them, from engaging in each of the unlawful practices, policies, customs, and usages set forth

            herein;



                                                                7
This is a copy of a pleading filed electronically pursuant to New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                          7 of   8
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                 INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 2       Case 1:19-cv-01443-JGK Document 1-1 Filed 02/14/19 Page 9 of 9NYSCEF: 10/25/2018
                                                                            RECEIVED




                   4.       A judgment declaring that the practices complained herein are unlawful and in

            violation of New York Labor Law § 215; the New York Labor Law §§ 650 et seq.; the New

            York Wage Theft Prevention Act; 12 N.Y.C.R.R. Part 142; and any other applicable state or

            federal statute or regulation;

                   5.       All damages which Plaintiff and Class Plaintiffs have sustained as a result of

            Defendant’s conduct, including;

                            a. Actual damages; and

                            b. Liquidated damages equal to 100% of actual damages, where such damages

                               are permitted by CPLR 901; and

                            c. waiving all liquidated damages deemed punitive under CPLR 901.

                   6.       Awarding Plaintiff and the Class their costs and disbursements incurred in

            connection with this action including reasonable attorneys’ fees, and other costs, where such

            damages are permitted under CPLR 901, and specifically waiving such damages as deemed

            punitive under CPLR 901;

                   7.       Pre-judgment and post-judgment interest, as provided by law; and

                   8.       Granting such other and further relief as this Court deems necessary and proper.

            Dated: Jericho, New York
                   October 25, 2018

                                                                         Mark Gaylord, Esq.
                                                                         Bouklas Gaylord LLP
                                                                         Attorneys for Plaintiffs
                                                                         400 Jericho Turnpike Suite 226
                                                                         Jericho, NY 11753
                                                                         Phone: (516) 742-4949
                                                                         Fax: (516) 742-1977




                                                             8
This is a copy of a pleading filed electronically pursuant to New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                          8 of   8
